Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 2, 2008                                                                                          Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  134206(78)                                                                                           Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices


  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                    SC: 134206
  v                                                                 COA: 265778
                                                                    Macomb CC: 2004-003893-FC
  GERACER RAPHAEL TAYLOR,
             Defendant-Appellant.
  ______________________________________

          On order of the Chief Justice, the motion by Richard D. Friedman for leave
  to file a brief amicus curiae is considered and it is GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 2, 2008                       _________________________________________
                                                                               Clerk